CAYTON, Acting Judge.
This appeal is an outgrowth of a suit in which the trial court awarded separate maintenance to the wife. The judgment entered April 29, 1960, in that suit was-brought here for review and was today affirmed by us. Lutz v. Lutz, D.C.Mun.App., 166 A.2d 489.
In the present appeal the husband asks-us to review an order holding him in contempt for failure to make a payment due July 23. But the record shows that on the same day the order was entered defendant made the payment and purged himself of the contempt, and that plaintiff’s counsel' filed a praecipe showing the judgment satisfied.
It is plain that the order having beei® complied with, the controversy is extinguished and there is nothing for this court, to review. See Salamy v. Salamy, D.C.Mun.App., 166 A.2d 488.
Appeal dismissed.